ACCEPTED
                                                                                             05-14-01331-CR
                                                                                   FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                         1/2/2015 2:10:05 PM
                                                                                                  LISA MATZ
                                                                                                      CLERK

                               IN THE COURT OF APPEALS
                            FOR THE FIFTH DISTRICT OF TEXAS
                                       AT DALLAS                           FILED IN
                                                                    5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
The State of Texas,                                                 1/2/2015 2:10:05 PM
   Appellant
                                                         No.  05-14-01331-CR
                                                                          LISA MATZ
v.                                                                          Clerk
                                                         No. 05-14-01332-CR
Eric Montrell Hickmon,
   Appellee

       State’s First Motion for Extension of Time to File State’s Opening Brief


TO THE HONORABLE JUSTICES OF THIS COURT:

          The State of Texas respectfully requests, in accordance with the Texas Rules of

Appellate Procedure,1 that this Court grant the State an extension of time to file the

State’s Opening Brief in the instant cases. In support, the State shows the following:

      1. This case is on appeal from the County Criminal Court Number 6 of Dallas

          County Texas, in cause nos. M11-42220 and M11-42221. Appellee was charged

          with criminal mischief under $1,500 and resisting arrest. The court below

          granted Appellee’s motions to quash the information in each case, and the State

          now appeals.

      2. Appellee is represented on appeal by his counsel, Don Guidry. The State’s brief

          is presently due January 5, 2015.

      3. The State respectfully requests an extension of time until Wednesday,

          February 4, 2015.


1
    Tex. R. App. P. 10.5(b), 38.6(d).
   4. The undersigned prosecutor will be unable to complete the State’s brief in a

      timely manner during the present briefing period for the following reasons:

          a. The undersigned is responsible for responding to applications for writs

             of habeas corpus on behalf of the State. During the briefing period,

             these duties have entailed filing responses in various district courts,

             preparing proposed findings of fact and conclusions of law, and

             conducting evidentiary hearings.

          b. The undersigned maintains an active, full docket of requests for DNA

             testing under Chapter 64 of the Texas Code of Criminal Procedure.

   5. The State has not previously requested an extension in this case.



      The State therefore prays that this Court grant the State’s motion and order the

State’s brief due on February 4, 2015.

                                                     Respectfully submitted,

                                                     ____________________
      SUSAN HAWK                                     BRIAN P. HIGGINBOTHAM
      Criminal District Attorney                     Assistant District Attorney
      Dallas County, Texas                           State Bar No. 24078665
                                                     Frank Crowley Courts Building
                                                     133 N. Riverfront Boulevard, LB-19
                                                     Dallas, Texas 75207-4399
                                                     (214) 653-3625 | (214) 653-3643 fax
                                                     brian.higginbotham@dallascounty.org




                                          2
                             Certificate of Service

      I certify that a true copy of this brief was served on Don Guidry as counsel for

Appellee. Service was made at 2201 Main Street, Suite 1006, Dallas, Texas 75201, and

by email to donguidrylaw@gmail.com, on January 2, 2015.

                                                     ____________________
                                                     Brian P. Higginbotham




                                          3